EXHIBIT 99.1 David Reed Phil Bourdillon/Gene Heller President North American Operations Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. ACQUIRES BUSINESS, ASSETS AND INTELLECTUAL PROPERTY OF DIAPHORM TECHNOLOGIES, LLC Acquired Product Line Provides Future Growth Opportunity; Submits Proposal to Marines Costa Mesa, Calif. —June 9, 2009 — Ceradyne, Inc. (Nasdaq: CRDN) announced today that it has acquired substantially all of the business and assets and all technology and intellectual property related to ballistic combat and non-combat helmets of Diaphorm Technologies, LLC, based in Salem, New Hampshire. The purchase price consists of $9.5 million in cash paid at closing, the assumption of approximately $300,000 of liabilities, plus contingent consideration not to exceed $10 million over the next 5 years based upon performance milestones and revenues achieved during that period from Diaphorm’s existing products and new products developed using Diaphorm technology. Ceradyne used a portion of its existing cash for the payment made at closing. Ceradyne also announced today that it submitted a proposal to the U.S. Marine Corps Systems Command (MARCORSYSCOM) in response to solicitation M67854-09-R-3025 for the procurement of Enhanced Combat Helmets (ECH). The Marine Corps, now in conjunction with the U.S. Army PEO Soldier, intends to procure prototype combat helmets with the option to field production helmets to both services. Ceradyne’s strategy is to combine its successful track record in body armor programs with the proprietary helmet-forming technologies of Diaphorm to create a world class manufacturer of Enhanced Combat Helmets. Ceradyne-Diaphorm’s Enhanced Combat Helmet will provide substantively increased levels of protection, utilizing high-volume repeatable manufacturing with reliable on-time delivery to support expedited procurements. Diaphorm was founded in 2004 to conduct research and to manufacture and market ballistic helmets. Diaphorm currently manufactures polymer based ballistic helmets for law enforcement, security and paramilitary markets. In addition to its patent portfolio, Diaphorm has recently filed multiple patent applications around their helmet and plate manufacturing methods and Ceradyne anticipates that there will be additional filings in the future. Diaphorm’s projected 2009 annual sales are estimated to be in the $3-4 million range for all of calendar year 2009. The contribution to Ceradyne’s estimated net income for the fiscal year ending December 31, 2009 from this acquisition is estimated to be immaterial. David Reed, Ceradyne Vice President and President of North American Operations commented:“I am extremely pleased and excited over this acquisition.
